Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to a request for continuing examination filed on 05/17/2021 for application number 16/324,289. Claims 1 and 11 have been amended. Claims 4-6, 14-16, 21-40, 43-44 are cancelled. Claims 45-56 are new. Claims 1-3, 7-13, 17-20, 41-42, and 45-46 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 7-13, 17-20, 41-42, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 20190014560 A1; hereinafter “Takeda”) in view of Yasukawa et al. (US 20200305177 A1; hereinafter “Yasukawa”).

Regarding claim 1, Takeda discloses a method for configuring a frame structure, comprising: 
transmitting configuration information of a first period and first indication information to a terminal through broadcast information by a network side device, wherein the first period is a frame period configured for a carrier or a period in which a uplink transmission appears, the first period comprises a plurality of time-domain transmission granularities, and each of the plurality of time-domain transmission granularities comprises one or more symbols ([0035] a subframe may be referred to as a "transmission time interval" (TTI) (= a first period); [0066] Further, the subframes (TTIs) (= the first period) refers in the following embodiments may be subframes in existing LTE (one ms), may be a period shorter than one ms (for example, 1 to 13 symbols), or may be a period longer than one ms; [0067] the UE knows the configuration of self-contained subframes (= a first period) in advance (for example, the length of each period (the allocation period, the data period, the A/N period, the length of GP, etc.), the amount of radio resources used in each period, etc.); [0210] and Fig. 19: Further, when the user terminal 20 is configured with a plurality of carriers, the control section 401 may exert control so that uplink/downlink transmission and reception are made in each carrier in the radio communication methods of each embodiment described above, by making a certain carrier a downlink carrier (DL carrier) and another carrier an uplink carrier (UL carrier); thus each period (allocation period, data period, A/N period) within a self-contained subframe (or TTI) configured for a carrier corresponds to a time-domain transmission granularity, and each time-domain transmission granularities comprises one or more symbols ). Information on the configuration of self-contained subframes (= configuration information of a first period and first indication) may be reported to the UE (by a network side device) by higher layer signaling (for example, RRC (Radio Resource Control) signaling, broadcast information (the MIB (Master Information Block), SIBs (System Information Blocks), etc.), downlink control information (such as DCI) or a combination thereof.); 
the first indication information is used to indicate whether a time-domain transmission resource available for the uplink transmission exists in the first period or not ([0047] FIG. 3B shows an example of radio resource arrangement in a self-contained subframe for DL data (for DL data transmission). When a self-contained subframe for DL data is used, the UE, using a downlink control channel (for example, the PDCCH), receives a DL grant, which includes allocation information, in the allocation period, receives data in the data period based on the DL grant, and transmits an A/N (= uplink transmission) in response to the reception of the data in the A/N period; thus when a configuration of a self-contained frame is indicated to the UE, it includes information whether a time-domain transmission resource is available for A/N (= the uplink transmission) exists in the first period or not); and 
if the time- domain transmission resource available for the uplink transmission exists in the first period, at least a last symbol in a last time-domain transmission granularity in the frame period is used for the uplink transmission ([0084] In the uppermost state (referred to as "state 0") in FIG. 7, the measure of feedback is one subframe. In state 0, in the A/N period of a self-contained subframe, the UE transmits only the A/N in response to the DL data in the data period of this self-contained subframe; Fig. 7 shows that at least a last symbol in a period for transmitting A/N (= last time-domain transmission granularity) in the frame period (= sTTI) is used for A/N (= the uplink transmission).), 
at most one switch point for switching a transmission direction is comprised in the first period, and a switch direction at the switch point is from downlink transmission to uplink transmission ([0049] and Fig. 3B: A self-contained subframe can be configured to provide a non-transmission period (which may be referred to as, for example, a "guard period" (GP), "gap," "switching gap," "GP period," etc.). By providing a guard period, it is possible to switch between UL/DL within a TTI; Fig. 3B shows a single guard period or switching gap (= one switch point for switching a transmission direction), and a switch direction at the switch point is from DL data (= downlink transmission) to A/N for DL data (= uplink transmission); ([0084] In the uppermost state (referred to as "state 0") in FIG. 7, the measure of feedback is one subframe. In state 0, in the A/N period of a self-contained subframe, the UE transmits only the A/N (= uplink transmission) in response to the DL data (= downlink transmission) in the data period of this self-contained subframe; Fig. 7 also shows one switch point.), 
a duration of the first period is configurable ([0066] Further, the subframes (TTIs) (= the first period) refers in the following embodiments may be subframes in existing LTE (one ms), may be a period shorter than one ms (for example, 1 to 13 symbols), or may be a period longer than one ms; [0067] the UE knows the configuration of self-contained subframes in advance (for example, the length of each period (the allocation period, the data period, the A/N period, the length of GP, etc.), the amount of radio resources used in each period, etc.). Information on the configuration of self-contained subframes may be reported to the UE by higher layer signaling; [0237] a TTI (= the first period) refers to the minimum time unit of scheduling in wireless communication; [0238] A TTI shorter than a normal TTI may be referred to as a "shortened TTI," a "short TTI," a "shortened subframe," a "short subframe," or the like; thus the duration of a TTI (= the first period) can be short or long, is configurable by the base station, and is reported to the UE in advance via higher layer signaling; [0240] a resource block may be comprised of one or more resource elements (REs). For example, one RE may be a radio resource field of one subcarrier and one symbol; [0046] and Fig. 3: Note that, the length of each period (duration) may assume any combination. For example, even when the length of at least one period (for example, the length of the allocation period) is set to 0, the subframe may be still referred to as a "self-contained subframe." Also, a subframe that is comprised of at least one period (for example, data period) may be referred to as a "self-contained subframe.").  
Takeda further discloses the first indication information is further used to indicate the length of each sub-period for DL control transmission, DL data transmission, switching gap, and UL A/N transmission within the first period ([0171] FIG. 18 is a diagram to show an example of functional structure of a radio base station; [0176] and Fig. 18: The control section 301 controls transmission and/or reception in predetermined user terminals 20, on a per TTI basis (or on a per symbol basis), based on a self-contained subframe configuration comprised of a period for transmitting and receiving downlink control information (allocated period), a period for transmitting and receiving data (data period) (= downlink transmission) and a period for transmitting/receiving A/Ns (= uplink transmission) (delivery acknowledgment period). For example, the control section 301 controls the length of each period in TTI units, and performs control so that communication is performed in accordance with each period.). 
But Takeda does not explicitly disclose that the first indication information is further used to indicate a start position of the time-domain transmission resource available for the uplink transmission.
However, in the same field of endeavor, Yasukawa discloses a method for configuring a frame structure, comprising: transmitting configuration information of a first period and first indication information to a terminal through broadcast information by a network side device, wherein the first period is a frame period configured for a carrier or a period in which a uplink transmission appears, the first period comprises a plurality of time-domain transmission granularities, and each of the plurality of time-domain transmission granularities comprises one or more symbols, the first indication information is further used to indicate a start position of the time-domain transmission resource available for the uplink transmission ([0007] FIG. 1 is a diagram illustrating an example of the self-contained subframe. The use of the self-contained subframe makes it possible to dynamically change the purpose of the subframe (downlink (DL)) or uplink (UL)) and to feed back ACK/NACK for DL data in one subframe. FIG. 1(a) illustrates a case in which the purpose of the subframe is changed to a DL data channel; [0038] and Fig. 4: The subframe structure illustrated in FIG. 4(a) is configured such that the number of symbols assigned to the downlink data channel is reduced and ACK/NACK for data transmitted by the downlink data channel is fed back by the uplink control channel in the same subframe; [0045] and Fig. 7: In Step S11, the base station eNB configures information (= first indication information) indicating the resource position (symbol mapping) of the downlink data channel or/and the uplink data channel in the subframe and the downlink HARQ feedback timing or/and the uplink HARQ feedback timing (= a start position of the time-domain transmission resource available for the uplink transmission) (including the timing when uplink retransmission scheduling information is transmitted) in the user equipment UE; [0055] …the base station eNB may insert a plurality of patterns of the downlink HARQ feedback timing or/and the uplink HARQ feedback timing (including the timing when uplink retransmission scheduling information is transmitted) which correspond to the processing capability of the user equipment UE into the feedback timing configuration information; thus (a) each sub-period (DL control period, DL data period, UL A/N period in Fig. 1(a)) within a self-contained subframe (= a first period) configured for a carrier corresponds to a time-domain transmission granularity, and each time-domain transmission granularity comprises one or more symbols; and (b)  Information on the configuration of self-contained subframes (= configuration information of a first period and first indication) may be reported to the UE by a base station (= a network side device); and (c) the first indication information indicates a start position of the time-domain transmission resource available for ACK/NACK for DL data (= the uplink transmission).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takeda, based on the above further teaching from Takeda and the teachings from Yasukawa, to obtain the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification by specifically indicating a start position of the uplink time-domain transmission resource, and inserting a switch point from the downlink time slot to the uplink time slot with a configurable GP length in order to avoid the interference between the uplink and downlink transmissions.

Regarding claim 2, Takeda and Yasukawa disclose the limitations of claim 1 as set forth and Yasukawa further discloses wherein, the first indication information is further used to indicate that all time-domain resources in the first period are available for the uplink transmission ([0007] FIG. 1 is a diagram illustrating an example of the self-contained subframe. The use of the self-contained subframe makes it possible to dynamically change the purpose of the subframe (downlink (DL)) or uplink (UL)) and to feed back ACK/NACK for DL data in one subframe…FIG. 1(b) illustrates a case in which the purpose of the subframe is changed to a UL data channel.).  

Regarding claim 3, Takeda and Yasukawa disclose the limitations of claim 1 as set forth and Yasukawa further discloses wherein before the first indication information is changed, the time-domain transmission resource available for the uplink transmission is only used for the uplink transmission ([0007] FIG. 1 is a diagram illustrating an example of the self-contained subframe. The use of the self-contained subframe makes it possible to dynamically change the purpose of the subframe (downlink (DL)) or uplink (UL)) and to feed back ACK/NACK for DL data in one subframe; thus the time-domain transmission resource available for ACK/NACK (= the uplink transmission) in Fig. 1(a) is only used for the uplink transmission before the configuration of the self-contained frame is dynamically changed.).  

Regarding claim 7, Takeda and Yasukawa disclose the limitations of claim 1 as set forth and Takeda further discloses wherein, in case that the downlink transmission exists in the first period, a first time-domain transmission granularity is a time-domain transmission granularity used for the downlink transmission and comprises transmission resources used for transmitting a synchronization signal, and the first time-domain transmission granularity is a first time-domain transmission granularity in the first period ([0047] FIG. 3B shows an example of radio resource arrangement in a self-contained subframe for DL data (for DL data transmission). When a self-contained subframe for DL data is used, the UE, using a downlink control channel (for example, the PDCCH), receives a DL grant, which includes allocation information, in the allocation period, receives data in the data period (= a first time-domain transmission granularity) based on the DL grant, and transmits an A/N in response to the reception of the data in the A/N period; [0174] The control section 301 controls the scheduling (for example, resource allocation) of downlink data signals that are transmitted in the PDSCH and downlink control signals that are communicated in the PDCCH and/or the EPDCCH…the control section 301 controls the scheduling of downlink reference signals such as synchronization signals (for example, the PSS (Primary Synchronization Signal)/SSS (Secondary Synchronization Signal)), the CRS, the CSI-RS, the DM-RS and so on; thus a synchronization signal may be transmitted in the first time-domain transmission granularity indicated as DL data in Fig. 3B.)).
Furthermore, Yasukawa discloses that a first time-domain transmission granularity may be used for the downlink transmission and comprises transmission resources used for transmitting a reference signal ([0079] and Fig. 14: the reference signal may be mapped to a plurality of resource elements in the downlink data channel as in LTE.). In an analogous manner, a synchronization signal may also be transmitted in the first time-domain transmission granularity for downlink data channel.

Regarding claim 8, Takeda and Yasukawa disclose the limitations of claim 7 as set forth and Takeda further discloses wherein, time-domain transmission resources between an end time of the first time-domain transmission granularity and a start time of the uplink transmission in the first period comprise at least one of a downlink transmission resource, a blank transmission resource, and a guard period between the uplink transmission and the downlink transmission ([0049] A self-contained subframe can be configured to provide a non-transmission period (which may be referred to as, for example, a "guard period" (GP), "gap," "switching gap," "GP period," etc.); [0050] FIG. 3B shows an example in which a guard period is provided between the data period (= the first time-domain transmission granularity for DL data) and the A/N period (= the uplink transmission period) in a self-contained subframe for DL data.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (a guard period between the uplink transmission and the downlink transmission) which anticipates the genus (MPEP 2131.02).

Regarding claim 9, Takeda and Yasukawa disclose the limitations of claim 7 as set forth and Yasukawa further discloses transmitting second indication information to the terminal through a dedicated signaling by the network side device ([0045] and Fig. 7:  In Step S11, the base station eNB configures information indicating the resource position (symbol mapping) of the downlink data channel or/and the uplink data channel in the subframe and the downlink HARQ feedback timing or/and the uplink HARQ feedback timing (including the timing when uplink retransmission scheduling information is transmitted) in the user equipment UE; [0047] …the base station eNB may transmit downlink control information (DCI) (= dedicated signaling) including the radio frame configuration information and the feedback timing configuration information… When the radio frame configuration information and the feedback timing configuration information (= second indication information) are configured in the user equipment UE, using the downlink control information (= dedicated signaling), the base station eNB can dynamically change the subframe structure and the HARQ feedback timing for each subframe; thus a second indication information to the terminal may be sent using downlink control information (= a dedicated signaling) by the network side device, wherein the second indication information is used to change the frame configuration.), 
wherein the second indication information is used to indicate whether time-domain transmission resources other than the first time-domain transmission granularity and the time-domain transmission resource available for the uplink transmission in the first period are to be used for the downlink transmission ([0059] FIG. 9 is a diagram illustrating an example of the downlink data channel divided into a plurality of segments. In FIG. 9, the downlink data channel is divided into two segments (Seg#1 and Seg#2) and the segment to which TB is mapped and a resource position are designated by downlink scheduling information (DL assignment); thus Seg#1 may correspond to a first time-domain transmission granularity, and DL data may be sent in Seg#2, which corresponds to time-domain transmission resources other than the first time-domain transmission granularity (DL Data Ch (Seg#1) and the time-domain transmission resource available for the uplink transmission (denoted as UL CCH in Fig. 9) in the first period).

Regarding claim 10, Takeda and Yasukawa disclose the limitations of claim 9 as set forth and Yasukawa further discloses wherein, the second indication information is specifically used to indicate absolute time-domain position information or relative time-domain position information of a time-domain transmission resource to be used for the downlink transmission in the time-domain transmission resources other than the first time-domain transmission granularity and the time-domain transmission resource available for the uplink transmission in the first period; the absolute time-domain position information comprises a number of a time-domain transmission granularity, a symbol number of a time-domain transmission granularity, or a combination of a number and a symbol number of a time-domain transmission granularity; the relative time-domain position information comprises an offset value relative to a predetermined time-domain position ([0072] In Step S11 of FIG. 7, when the radio frame configuration information is included in the downlink control information, the index value is not explicitly designated, but may be implicitly designated by RNTI (for example, RNTI used in a common search space) or a DCI format (for example, a DCI format used in the common search space); [0077] the number of symbols and the number of segments used in the downlink data channel can be configured to various values. It is also assumed that the downlink data is mapped only to some symbols (that is, the downlink data is not mapped to some of the symbols), according to the content of configuration and scheduling; the mapping to symbols indicates absolute time-domain position information corresponding to a symbol number of a time-domain granularity.).  

Claims 11-13 and 17-20 are rejected on the same grounds set forth in the rejection of claims 1-3 and 7-10, respectively. Claims 11-13 and 17-20 recite similar features as in claims 1-3 and 7-10, respectively, from the perspective of a method for a terminal.

Claims 41 and 42 are rejected on the same grounds set forth in the rejection of claims 1 and 11, respectively. Claims 41 and 42 recite similar features as in claims 1 and 11, respectively, from the perspective of an apparatus for a base station and an apparatus for a terminal, respectively. Takeda further discloses the structure of a network side device and a terminal comprising a processor, storage and a transmitter to perform the recited functions ([0222] FIG. 21 is a diagram to show an example hardware structure of a radio base station (= a network side device) and a user terminal according to an embodiment of the present invention. Physically, a radio base station 10 and a user terminal 20, which have been described above, may be formed as a computer apparatus that includes a central processing apparatus (processor) 1001, a primary storage apparatus (memory) 1002, a secondary storage apparatus 1003, a communication apparatus 1004 (= transmitter), an input apparatus 1005, an output apparatus 1006 and a bus 1007.).

Regarding claim 45, Takeda and Yasukawa disclose the limitations of claim 1 as set forth and Yasukawa further discloses wherein, a downlink resource and an uplink resource in the first period is configurable and is configurable to a symbol level ([0045] and Fig. 7: In Step S11, the base station eNB configures information indicating the resource position (symbol mapping) of the downlink data channel or/and the uplink data channel in the subframe and the downlink HARQ feedback timing or/and the uplink HARQ feedback timing (including the timing when uplink retransmission scheduling information is transmitted) in the user equipment UE.).  

Claim 46 is rejected on the same grounds set forth in the rejection of claim 45. Claim 46 recites similar features as in claim 45 from the perspective of a method for a terminal.

Response to Arguments
Applicant's arguments have been considered but are moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Suo et al. (US 2010/0246456 A1) – Flexible allocation of UL/DL timeslots.
Shimezawa (US 20190173655 A1) – Dynamic configuration of switch point in self-contained sub-frame. 
Park et al. (US 20190150170 A1) – Configuring start position of the time-domain transmission resource.
Liu et al. (CN 102695276 A) – Dynamically configuring structures of the downlink subframe and the uplink subframe in each frame based on service requirements.
Quan et al. (US 20160044672 A1) – Flexible subframe structure for uplink and downlink transmissions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471